Citation Nr: 1222857	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

Entitlement to a rating in excess of 20 percent for the service-connected Hepatitis C.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979, and from April 1982 to April 1992.  

This matter initially came to the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision.  

In a December 2010 decision, the Board assigned an increased rating of 20 percent for the service-connected Hepatitis C and remanded the question of a higher rating for further development.   

In a February 2012 rating decision, the RO effectuated the grant by assigning a 20 percent rating on March 22, 2004.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

The service-connected Hepatitis C is shown to have been manifested by daily fatigue and slight weight loss during his periods of treatment with interferon; at no time during the period of the appeal has hepatomegaly or incapacitating episodes been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.112, 4.114 including Diagnostic Code 7354 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of VCAA apply to all elements of a service-connection claim.  

Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009). 

Here, the Veteran was sent letters in April and May 2004 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  Those letters provided information as to what evidence was required to substantiate the claim for increase and of the division of responsibilities between VA and a claimant in developing an appeal.  

Moreover, these letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Such information was reiterated in letters dates in March 2006, May 2008 and November 2011.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Id.; Powell v. West, 13 Vet. App. 31, 35 (1999). 

Nevertheless, the Board acknowledges that a claimant may experience multiple, distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board notes that the Veteran's claim for an increased evaluation for the service-connected Hepatitis C was received by the RO in March 2004.  A December 2004 RO decision continued the Veteran's evaluation for his service connected Hepatitis C at a 10 percent evaluation.  

The December 2010 decision of the Board increased the Veteran's evaluation to 20 percent.  The Veteran asserts that he is entitled to a higher evaluation than currently assigned. 

The service-connected Hepatitis C is evaluated under Diagnostic Code 7354.  That section provides a 20 percent evaluation for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is assigned for daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent evaluation is assigned for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent evaluation is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 38 C.F.R. § 4.114 , Diagnostic Code 7354 (2010).  

Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 or under a diagnostic code for sequelae. Id. 

Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id. 

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer. "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease. 38 C.F.R. § 4.112  (2010). 

In reviewing the relevant evidence of record, a May 2002 ultrasound of the abdomen is shown to have not revealed any abnormalities of the Veteran's liver. 

A June 2002 VA treatment record indicated that the Veteran felt well.  His weight was stable, and his appetite was good.  He felt tired and expressed frustration that he had no energy after work to do anything with his family. 

A September 2002 record indicated that, in July 2002, the Veteran began treatment for Hepatitis C and reported a gradual weight loss, losing 6 pounds in 2 weeks.  His current complaints were abdominal cramps, diarrhea and light-headedness. 

The physician indicated that the diarrhea could be related to the Veteran's treatment and that, when he returned for the results of his blood work, he reported that his diarrhea had resolved. 

In October 2002, the Veteran reported having not been fully compliant with his medications and missing several doses.  In December 2002, he reported experiencing fatigue and tiredness. 

In February 2003, the Veteran reported missing a lot of work because he was very fatigued.  He was given a one month trial supply of medication to energize him. 
A February 2003 record noted that he was not very compliant in taking his medication or getting his required blood work.  He was taking medication for fatigue, but was still tired at the end of the day. 

A September 2003 record noted that the Veteran had completed 17 weeks of therapy for his Hepatitis C and stopped because he was very fatigued and depressed. He was apparently 'written up" for missing so much work while on Rebetron.  He wanted to make sure he had enough sick leave and a good work history before starting the medication again.  His appetite was good, and his weight was stable.  

An abdominal ultrasound revealed a mild heterogeneous echo pattern throughout the liver, consistent with hepatic parenchymal disease without focal masses. 

An April 2004 VA treatment record noted that the Veteran's Hepatitis C treatment had been discontinued a few months earlier and that he was being seen for a sudden onset of lower abdominal pain that was crampy in nature and intermittent.  He added that the pain went up to a 7 in intensity.  He denied having nausea or vomiting. 

At an April 2004 VA examination, the examiner indicated there was no change in the Veteran's Hepatitis C symptoms.  The Veteran's appetite was good, and his weight was stable at 189 pounds.  He had no diarrhea, vomiting or jaundice.  There was no itching of his skin, but some occasional pain in the right upper quadrant for no apparent reason.  He was treated for Hepatitis C in 2002 and 2003 and was scheduled to undergo treatment again after his hernia was repaired. 

The Veteran reported that his Hepatitis C made him weak and caused him to lose time from work when he was on medication because he did not feel well.  On examination, the liver was palpated on deep inspiration with some tenderness. 

In October 2004, the Veteran expressed interest in getting treatment again for Hepatitis C.  He complained of having fatigue, but denied vomiting and upper quadrant pain.  He ate once a day, but his weight was stable.  His current weight was 189 pounds.  It was noted that his last ultrasound in September 2003 revealed no hepatosplenomegaly. 

In March 2008, the Veteran indicated that he was in a position to better handle the side effects of Hepatitis C treatment since he was unemployed.  He did not have a history of nausea, vomiting, weight loss, diarrhea, constipation, change in bowel habits, hematochezia, hematemesis or abdominal distention. 

The Veteran admitted to having one episode of vomiting the day before and chronic periumbilical abdominal pain.  The pain was not associated with feeding, fasting, or defecation.  It was intermittent with no identifiable precipitating or alleviating factors.  He ate once a day and was tired all of the time.  His weight was noted to be stable. 

In a May 2008 statement, the Veteran indicated that, during the time he worked from 1994 to 2005 or 2006, he was very tired and exhausted on a regular basis.  He reportedly lost 30 pounds within 5 months without being on a diet.  He also lost a lot of time at work when he was receiving interferon treatments because it made him very sick.  He was going to start treatment again and was very weak and tired. 

At a May 2009 VA examination, the examiner noted that the Hepatitis C was stable and therefore the Veteran did not receive treatment.  He had been treated with interferon in the past, but did not complete the course because he was unable to deal with the side effects and was "tired of being sick." 

The Veteran denied having any incapacitating episodes during the past 12 month period.  There were no extra-hepatic manifestations of the liver disease. He reported having weight loss, near constant fatigue and right upper quadrant pain, and intermittent nausea.  He denied having malaise, vomiting or anorexia.  There was no evidence of malnutrition. 

The examiner noted that the Veteran's weight was 175 pounds and that there had been no change in his weight.  The abdominal examination was normal except for right upper quadrant tenderness. 

A CT scan of the abdomen revealed a tiny subcentimeter cyst within the liver that was unchanged from the prior examination.  The effect of his Hepatitis C on all of his usual daily activities was noted to be mild, and overall, he lacked stamina. 

An October 2009 VA treatment record indicated that the Veteran started his treatment for Hepatitis C and experienced redness around the area of the injection site.  The side effects that he experienced as a result of the treatment consisted of depression, fatigue/tiredness, impaired concentration, injection site reactions, irritability, myalgia, weight loss and neutropenia.  He was advised on how to manage the side effects, which included Ensure for weight loss. 

A March 2010 VA treatment record noted that the Veteran had completed 6 months of treatment for Hepatitis C.  He reported the onset of new skin rashes after stopping the Hepatitis C treatment and recurrent problems with his right eyelid for the past month.  The physician noted that the Veteran's weight was stable.  

The Veteran received a further VA examination in December 2010.  At that time, his prior recent history of 6 months treatment with interferon was noted.  It was further noted that his last follow up examination was in September 2010 and that the Veteran was now doing well.  His viral load was noted to be undetectable at that time.  He was found at that time to not have any incapacitating episodes.  

The examiner also noted that the Veteran had no current symptoms related to his hepatitis, including no extra-hepatic manifestations of his liver disease.  He was found to have no recent weight change or evidence of malnutrition.  His abdominal examination was normal, and he had no signs of liver disease.  The Veteran was unemployed, which he related to problems with his shoulder and back.  

Taking into account all relevant evidence, the Board finds that an increased rating, for the service-connected Hepatitis C must be denied.  

In this regard, the Board notes again that the criteria for an increased rating require either daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

Initially, the Board points out that the evidence, including his most recent VA examination, did not show any evidence of incapacitating episodes, such that an increased rating would be warranted on this basis.  

The December 2010 report of VA examination specifically indicated that the Veteran did not have any incapacitating episodes.  He had periodic problems with fatigue and malaise with some minor weight loss during his period of treatment with interferon, but was not shown to have hepatomegaly at any time.  

Thus, even considering the Veteran's more severe symptoms during his 6 month treatment with interferon, including increased fatigue and weight loss, as he is not shown to have hepatomegaly, a rating higher than 20 is not assignable.  

As such, the Board finds that the criteria for an increased rating, for the Veteran's service connected Hepatitis C, have not been met.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

On review, the Board finds that the service-connected hepatitis C is not shown to be productive of an unusual or exception disability picture that would obviate the application of the regular schedular standards in this case.  

As discussed, the established rating criteria are shown to reasonably address the Veteran's manifestations due to the service-connected hepatitis C.  Thus, a referral for extraschedular consideration is not required in this case.  


ORDER

An increased rating in excess of 20 percent for the service-connected Hepatitis C is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


